          Case 1:20-cv-02630-BCM Document 17 Filed 11/20/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     11/20/20
 DAVID JOHNSON,
                                                        20-CV-2630 (KPF) (BCM)
                  Plaintiff,
                                                        ORDER
 -against-
 COMMISSIONER ANDREW M. SAUL,
 Commissioner, Social Security Administration,
                  Defendant.

BARBARA MOSES, United States Magistrate Judge.

        By Order dated July 16, 2020 (Dkt. No. 12), the Court directed the parties to electronically

file, no later than November 18, 2020, either (1) a stipulation dismissing, remanding, or otherwise

resolving the case, or (2) a joint letter advising the Court that the parties were unable to resolve

the case. No such stipulation or letter has been filed. No later than November 25, 2020, the parties

shall file the stipulation or joint letter.


Dated: New York, New York                     SO ORDERED.
       November 20, 2020


                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
